DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 05/10/22. The applicant has overcome the objection and the rejection under Section 102 as set forth in the previous office action. Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. Therefore, the present claims are now finally rejected over a new ground of rejection as formulated hereinbelow and for the reasons of record: 

Election/Restrictions and Claim Disposition
Claims 5-8 and 11-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/10/21.
Claims 1-4 and 9-10 are under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language “the cathode tab is disposed proximate to a proximal end of the cathode layer of the first battery cell and the anode tab is disposed proximate to a proximal end of the anode layer of the first battery cell” in claim 1 is a relative term which renders the claim indefinite. The term “disposed proximate to a proximal end” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and thus one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, the exact dimension, distance or spatial orientation of the terms “proximate” and “proximal end” is/are unknown, subjective and open to interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admission of Prior Art/Admitted Art (heretofore the AAPA) (refer to the as-filed specification, paragraphs 0003, 0008-0009, 0030-0031; and Figures 1A-B).
As to claims 1 and 3-4:
The AAPA discloses that it is known in the art to make a battery pack 100 comprising first and second wound/jelly roll battery cells 120, 130, connected in parallel, including wound layers of a cathode and an anode and a separator interposed between the anode/cathode, and tabs extending from each other to enable electrical connection to the cathode and anode layers (refer to the as-filed specification, paragraphs 0003, 0008-0009, 0030-0031; and Figures 1A-B). The AAPA discloses the first and second wound/jelly roll battery cells have different capacities i.e.,  the first jelly roll battery cell 120 may have a lower capacity compared to the second conventional jelly roll battery cell 130 (refer to the as-filed specification, paragraphs 0030-0031; and Figures 1A-B). The AAPA discloses the first/second jelly roll battery cells may be arranged in a side-by-side configuration (Figure 1A) or in a stacked configuration (Figure 1B); and the tabs extend from ends of the electrodes of the first and second jelly roll battery cells, respectively, and when wound, the tabs are positioned at the center of each of the first and second jelly roll battery cells (refer to the as-filed specification, 0030-0031; and Figures 1A-B).  
(Emphasis added[Symbol font/0xAE]) The AAPA teaches the cathode/anode tab disposed near (i.e., proximate to a proximal end) respective ends of cathode/anode layers of the first battery cell (See FIGURES 1A-B and 2A-B). 

    PNG
    media_image1.png
    571
    408
    media_image1.png
    Greyscale
            
    PNG
    media_image2.png
    567
    427
    media_image2.png
    Greyscale

Examiner’s note: as to the limitation “to reduce an impedance of the secondary battery cell and balance a C-rate of the second battery cell with a C-rate of the first battery cell” (as recited in claim 1), if so intended: MPEP 2112.01 [R-3] Composition, Product, and  Apparatus Claims: I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT.	
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934). Further, when the prior art device, product or article is the same as a device described in the specification for carrying out the claimed method (in this case, functionality), it can be assumed the device will inherently perform the claimed process or function. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). 
As to claim 2:
The AAPA depicts that the tabs are disposed away from a proximal end of the anode layer of the first/second jelly roll battery cells (see Figures 1A-B). 
As to claim 9:
The AAPA discloses that the tabs extend from ends of the electrodes of the first and second jelly roll battery cells, respectively, and when wound, the tabs are positioned at the center of each of the first and second jelly roll battery cells (refer 0030-0031; and Figures 1A-B). 
As to claim 10:
Chong discloses that it is known in the art to make a wound-type battery cell (COL 1, lines 64-65; Figures 1 & 4) wherein the electrode (anode/cathode) tabs 3, 4 extend along an entire width of respective cathode/anode layers/structures, i.e., the first electrode tab 3 extends toward two opposite transverse edges TE11 of the region B11 along a width direction W and/or the second electrode tab 4 extends toward two opposite transverse edges TE21 of the region B21 along a width direction W (COL 5, line 12-33; Figures 5-6). 

    PNG
    media_image3.png
    361
    546
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    389
    335
    media_image4.png
    Greyscale

The AAPA discloses a battery pack according to the foregoing aspects. However, the preceding reference does not expressly disclose the cathode/anode tab disposed proximate to a proximal end respective cathode/anode layers of the first battery cell (i.e., claim 1); and the specific first cathode/anode tab extending along an entire width of respective cathode or anode layer (i.e., claim 10). 
	In view of the above, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to dispose or place the cathode/anode tab of the AAPA proximate to a proximal end of respective cathode/anode layers of the first battery cell as instantly claimed because it has been held (i.e., settled law) that re-arrangement, reversal or duplication of parts is prima-facie obvious. Succinctly stated, fact that the claimed cathode/anode tabs of first/second battery cells is/are structurally re-arranged, reversed or duplicated to form a similar component having the same functionality is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are new or unexpected results as it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed cathode/anode tabs of first/second battery cells was critical. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re Gazda 104 USPQ 400. In re Harza 124 USPQ 378. (Refer to MPEP 2144.04 Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts). 
With respect to the specific first cathode/anode tab extending along an entire width of respective cathode or anode layer, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to extend the first cathode/anode tab of the AAPA along an entire width of respective cathode or anode layer(s) as taught by Chong as Chong teaches that the specifically disclosed electrode (anode/cathode) tabs extending along an entire width of respective cathode/anode structures assist in improving electrical connection between the current collectors, the electrode plate and the anode/cathode tabs. Further, it would have been obvious to a skilled artisan at the time the invention was made to make the first cathode/anode tab of the AAPA extending along an entire width of respective cathode or anode layer as instantly claimed because where the only difference between the prior art and the claims is a recitation of relative dimensions (changes in size/proportion) of the claimed feature and a feature having the claimed relative dimensions would not perform differently than the prior art feature/element/component, the claimed element/feature/component is not patentably distinct from the prior art element/feature/component. That is, limitations relating to the size of the element/feature/component are not sufficient to patentably distinguish over the prior art as it is noted that changes in size is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size (width) of the claimed anode/cathode tab is critical. In re Rose 105 USPQ 237; In re Rinehart 189 USPQ 143; In Gardner v. TEC Systems, Inc., 220 USPQ 777 & 225 USPQ 232 (See MPEP 2144.04 Legal Precedent as Source of Supporting Rationale). In addition, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 

Response to Arguments
Applicant’s arguments, filed 05/10/22, with respect to foregoing claims have been considered but are moot in view of the new grounds of rejection, and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Although believed unnecessary due to the new grounds of rejection, the examiner wishes to briefly address the arguments raised by the applicant. Particularly, applicant has argued that “Claim 1 has been amended to distinguish the location of the first battery cell cathode and the anode tabs (disposed proximate to a proximal end of the respective cathode and anode layer) from the location of the secondary battery cell cathode tab (disposed away from a proximal end of the cathode layer)”. In reply, at the outset, the examiner contends that the terms “disposed proximate to a proximal end” is/are relative terms which renders the claim vague and the specification does not provide a standard for ascertaining the requisite degree. For instance, the exact dimension, distance or spatial orientation of the terms “proximate” and “proximal end” is/are unknown, subjective and open to interpretation. Further, from a structural or physical perspective, the examiner sees no physical, spatial orientation or structural differences between the term “disposed away from a proximal end” and “disposed proximate to a proximal end” as the term “proximate” can have the connotation of being “away” and similarly, the term “away” can also have the connotation of being “proximate” (i.e., away but proximate) in the context of the claimed invention. Having said that, the examiner strenuously but respectfully avers that the AAPA teaches the cathode/anode tabs disposed near (i.e., proximate to a proximal end) respective ends of cathode/anode layers of the first battery cell (See FIGURES 1A-B and 2A-B). 

    PNG
    media_image1.png
    571
    408
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    567
    427
    media_image2.png
    Greyscale

Moreover, as set forth in the prior art rejection, supra, it has been held that re-arrangement, reversal or duplication of parts is prima-facie obvious. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re Gazda 104 USPQ 400. In re Harza 124 USPQ 378. Thus, in this case, it would have been within the ambit of a skill artisan to dispose or place the cathode/anode tab of the AAPA proximate to a proximal end of respective cathode/anode layers of the first battery cell as instantly claimed because it is settled law that re-arrangement, reversal or duplication of parts is prima-facie obvious.
	Yet further, the examiner asserts that the language of claim 1 “disposed away from a proximal end” and “disposed proximate to a proximal end” might overlap with and does not clearly differentiate from: (a) the language "near an end" disclosed in the prior art; and (b) the distance 425 of tab 325A in FIGURE 4A. As such, applicant is encouraged to further elaborate the language of claim 1 to more precisely describe the location of the cathode/anode tabs at issue. That is to say, to employ more precise/exact/specific language rather than "disposed away from a proximal end" or “disposed proximate to a proximal end” so as to clearly define the specific location/placement of those cathode/anode tabs. Applicant is kindly reminded that the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is substantially the same, performs substantially the same functionality and/or is capable of performing the intended use, then it meets the claim. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727